DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 19 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,670,885 B2 and U.S. Patent No. 10,646,329 B2has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Roy Kim on 19 May 2021. 
The application has been amended as follows:

1. (Currently Amended) An ophthalmic apparatus having regions of one or more base spherical powers and one or more cylinder powers that are added to the one or more base , 
wherein the ophthalmic apparatus comprises a rotationallv-tolerant intraocular lens (IOL),
wherein the freeform-polynomial surface area has for each continuously distributed contour line at the IOL plane a difference of less than about 0.6 Diopters,
wherein the combination of one or more polynomial expressions defines an angularly-varying phase member that is tolerant of cylindrical axis misalignment (CAM) up to an extended band of operation without degradation of visual acuity (VA) or modular transfer function (MTF).

9. (Cancelled)

area, wherein the second freeform-polynomial surface area is characterized and defined by a second polynomial.

12. (Currently Amended) The ophthalmic apparatus of claim 1, wherein the one or more optical zones includes a second optical zone defined by a second freeform-polynomial surface [[area, wherein the second freeform-polynomial surface area is characterized and defined by a second combination of one or more polynomial expressions each having a distinct complex orders.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest an ophthalmic apparatus having regions of one or more base spherical powers and one or more cylinder powers that are added to the one or more base spherical power for correcting an astigmatism comprising the combination of structural and functional limitations as set forth in above-amended independent claim 1, particularly comprising:
one or more optical zones, including a first optical zone defined by a freeform-polynomial surface area coincident with one or more distinct cylinder powers, wherein light incident to a first region of the freeform-polynomial surface area, and regions nearby to the first region, is directed to a first point of focus such that the regions nearby to the first region direct light to the first point of focus when the freeform-polynomial surface area is rotationally 
wherein the ophthalmic apparatus comprises a rotationallv-tolerant intraocular lens (IOL),
wherein the freeform-polynomial surface area has for each continuously distributed contour line at the IOL plane a difference of less than about 0.6 Diopters,
wherein the combination of one or more polynomial expressions defines an angularly-varying phase member that is tolerant of cylindrical axis misalignment (CAM) up to an extended band of operation without degradation of visual acuity (VA) or modular transfer function (MTF).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Examiner, Art Unit 3774